TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00497-CV


       Ruth Hughs in her Official Capacity as the Texas Secretary of State, Appellant

                                               v.

                                Move Texas Action Fund, Appellee


                FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-20-005507, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                MEMORANDUM OPINION


               Texas Secretary of State Ruth Hughs has filed an unopposed motion to dismiss

her interlocutory appeal for want of jurisdiction. Hughs argues that her appeal is moot because

appellee Move Texas Action Fund has filed a notice of nonsuit in the district court. We agree

that the nonsuit has rendered the case moot. See University of Tex. Med. Branch at Galveston

v. Estate of Blackmon ex rel. Shultz, 195 S.W.3d 98, 100–01 (Tex. 2006) (per curiam)

(dismissing pending appeal from denial of plea to jurisdiction because nonsuit of all claims

rendered case moot).       We grant Hughs’s motion and dismiss the appeal for want of

jurisdiction. See id. at 101.
                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: December 18, 2020




                                              2